Case 19-12378-KBO   Doc 1176-1   Filed 07/22/20   Page 1 of 13




                    EXHIBIT A
                   Case 19-12378-KBO           Doc 1176-1      Filed 07/22/20        Page 2 of 13

BAYARD, P.A.
                                                                                          600 N. KING ST REET , SUIT E 400
                                                                                                          P.O. BOX 25130
                                                                                                 WILMINGT ON, DE 19899
                                                                                                           (302) 655-5000
                                                                                                    FEDERAL I.D.# XX-XXXXXXX




   Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                      Invoice 1029038
   c/o Gregory F. Pesce                                                                                  June 4, 2020
   Kirkland & Ellis LLP
   300 North LaSalle
   Chicago, IL 60654

ID: 39379-00002 - JRA
Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))
For Services Rendered Through 4/30/2020

           Current Fees                                      37,758.00
           Current Disbursements                               200.35
           Total Current Charges                                                                            $37,958.35

           Total Amount Due                                                                             $190,310.02




            MAKE CHECKS PAYABLE TO BAYARD, P.A. PLEASE RETURN THIS PAGE WITH YOUR PAYMENT.
                    Case 19-12378-KBO           Doc 1176-1       Filed 07/22/20      Page 3 of 13
                                                     Bayard, P.A.

  Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                           June 4, 2020
  I.D. 39379-00002 - JRA                                                                             Invoice 1029038
  Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                          Page 2




                                                 Fe e s by Task Code
  Date      De scription of Se rvice s                                                    Atty   Hours     Amount

AP         Litigation/Adversary Proceedings
 04/10/20 Review standing motion                                                         ERF       1.00      575.00
 04/13/20 Review UCC proposed redactions to motion and complaint (1.1); emails           DNB       1.40      700.00
          with C. Koenig and G. Pesce re same (.3).
 04/14/20 Review F Hilow and G Pesce emails re sealing issues                            ERF       0.20      115.00
 04/14/20 Review redactions re committee standing motion/complaint (.6), emails          ERF       0.80      460.00
          with DNB and B Anault re same (.2)
 04/14/20 Further emails with DNB and J Hoover re committee standing papers              ERF       0.20      115.00
          redactions
 04/14/20 Emails with K&E/Skadden re proposed redactions (.5); call and emails           DNB       0.90      450.00
          with J. hoover re same (.4).
 04/15/20 Review challenge period stip and C Tullson em re same                          ERF       0.20      115.00
 04/17/20 Review G Pesce, B Arnault, DNB et al em re challenge period stips              ERF       0.20      115.00
 04/17/20 Retrieve and facilitate service of Order Approving Stipulation by and          KM        0.30       88.50
          Between the Debtors, the Official Committee of Unsecured Creditors,
          Patriarch Partners Management Group, LLC, Dura Buyer, LLC,
          Patriarch Partners, LLC, Patriarch Partners Agency Services, LLC, Ark
          II CLO 2001-1, LTD., Dura Automotive Angels, LLC, and Lynn G. Tilton
          Agreeing to Hold in Abeyance (I) Motion of the Official Committee of
          Unsecured Creditors for Entry of an Order Granting Derivative Standing
          and Authority to Prosecute and Settle Claims on Behalf of the Debtors
          Estate; (II) Motion of the Official Committee of Unsecured Creditors for
          Entry of an Order Extending the Challenge Period and Granting Related
          Relief; and (III) Motion of the Official Committee of Unsecured Creditors
          for Entry of an Order, Pursuant to Bankruptcy Code Section 107(b),
          Bankruptcy Rule 9018, and Local Rule 9018-1(d), Authorizing the
          Committee to File Under Seal (I) the Motion of the Official Committee of
          Unsecured Creditors for Entry of an Order Granting Derivative Standing
          and Authority to Prosecute and Settle Claims on Behalf of the Debtors
          Estate; and (II) Proposed Complaint
 04/17/20 Finalize stipulation re challenge motion and related filings (.5); draft COC   DNB       1.70      850.00
          re same (.6); emails to K&E re same (.2); emails to J. Hoover and C.
          Tullson re same (.2); finalize COC and stip for filing (.2).
 04/20/20 Emails with DNB re sealing issuse                                              ERF       0.20      115.00
 04/20/20 Review UST comments re redactions on UCC standing motion                       ERF       0.20      115.00
 04/21/20 review preliminary obj re standing motion                                      ERF       0.30      172.50
 04/21/20 Emails to/from D. Brogan regarding telephonic appearance for G. Pesce          KM        0.40      118.00
          and schedule same

CA           Case Administration
                   Case 19-12378-KBO          Doc 1176-1       Filed 07/22/20      Page 4 of 13
                                                    Bayard, P.A.

 Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                         June 4, 2020
 I.D. 39379-00002 - JRA                                                                           Invoice 1029038
 Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                        Page 3
 Date     De scription of Se rvice s                                                    Atty   Hours     Amount
 04/07/20 Update critical dates                                                        KM        0.30      88.50
 04/17/20 Finalize Certification of Counsel Regarding Stipulation Certification Of     KM        0.20      59.00
          Counsel Regarding Stipulation By And Between The Debtors, The
          Official Committee Of Unsecured Creditors, Patriarch Partners
          Management Group, LLC, Dura Buyer, LLC, Patriarch Partners, LLC,
          Patriarch Partners Agency Services, LLC, Ark II Clo 2001-1, Ltd., Dura
          Automotive Angels, LLC, And Lynn G. Tilton Agreeing To Hold In
          Abeyance (I) Motion Of The Official Committee Of Unsecured Creditors
          For Entry Of An Order Granting Derivative Standing And Authority To
          Prosecute And Settle Claims On Behalf Of The Debtors' Estate; (II)
          Motion Of The Official Committee Of Unsecured Creditors For Entry Of
          An Order Extending The Challenge Period And Granting Related Relief;
          And (III) Motion Of The Official Committee Of Unsecured Creditors For
          Entry Of An Order, Pursuant To Bankruptcy Code Section 107(B),
          Bankruptcy Rule 9018, And Local Rule 9018-1(D), Authorizing The
          Committee To File Under Seal (I) The Motion Of The Official Committee
          Of Unsecured Creditors For Entry Of An Order Granting Derivative
          Standing And Authority To Prosecute And Settle Claims On Behalf Of
          The Debtors Estate; And (II) Proposed Complaint
 04/17/20 File Certification of Counsel Regarding Stipulation Certification Of         KM        0.40      118.00
          Counsel Regarding Stipulation By And Between The Debtors, The
          Official Committee Of Unsecured Creditors, Patriarch Partners
          Management Group, LLC, Dura Buyer, LLC, Patriarch Partners, LLC,
          Patriarch Partners Agency Services, LLC, Ark II Clo 2001-1, Ltd., Dura
          Automotive Angels, LLC, And Lynn G. Tilton Agreeing To Hold In
          Abeyance (I) Motion Of The Official Committee Of Unsecured Creditors
          For Entry Of An Order Granting Derivative Standing And Authority To
          Prosecute And Settle Claims On Behalf Of The Debtors' Estate; (II)
          Motion Of The Official Committee Of Unsecured Creditors For Entry Of
          An Order Extending The Challenge Period And Granting Related Relief;
          And (III) Motion Of The Official Committee Of Unsecured Creditors For
          Entry Of An Order, Pursuant To Bankruptcy Code Section 107(B),
          Bankruptcy Rule 9018, And Local Rule 9018-1(D), Authorizing The
          Committee To File Under Seal (I) The Motion Of The Official Committee
          Of Unsecured Creditors For Entry Of An Order Granting Derivative
          Standing And Authority To Prosecute And Settle Claims On Behalf Of
          The Debtors Estate; And (II) Proposed Complaint and upload order
 04/18/20 Emails with creditors/DNB/C Koenig re process                                ERF       0.20      115.00
 04/24/20 call and emails with O Pinkus re budget issue (.3), emails with G Pesce re   ERF       0.50      287.50
          same (.2)
 04/29/20 Emails with DNB re reserve account                                           ERF       0.10       57.50

CH         Court Hearings
 04/01/20 Emails with DNB re reviewing and revising draft agenda re: 4/6 hearing       SEM       1.10      440.00
          (.4); review and revise draft agenda (.7);
 04/01/20 Revise draft agenda (.4); e-mails with C. Koenig re same (.3); emails        DNB       1.00      500.00
                   Case 19-12378-KBO            Doc 1176-1        Filed 07/22/20       Page 5 of 13
                                                      Bayard, P.A.

Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                              June 4, 2020
I.D. 39379-00002 - JRA                                                                                Invoice 1029038
Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                             Page 4
Date       De scription of Se rvice s                                                       Atty   Hours     Amount
           with S. Macon re agenda drafts (.2); emails to K. Cappuzzi re
           adjournement of UCC motions (.1).
04/02/20   Revise draft agenda (.4); emails with K. Capuzzi re status of UCC motion        DNB       2.10    1,050.00
           (.3); emails ithe C. Koenig re same (.3); emails with chambers re hearing
           status and agenda issues (.4); finalize agenda for filing (.2); review/revise
           COC on omnibus hearing date (.2); emails to K. McKloskey re hearing
           and agenda (.3).
04/02/20   Finalize, file and upload proposed order to Certification of Counsel            KM        0.40      118.00
           regarding April 13 hearing date
04/02/20   Update calendar regarding April 13 hearing and agenda due date                  KM        0.10       29.50
04/02/20   Finalize, file and serve Notice of Agenda for 4/6 hearing                       KM        0.50      147.50
04/02/20   Draft Certification of Counsel and proposed Order regarding April 13            KM        0.30       88.50
           hearing date
04/03/20   Retrieve Order Scheduling April 13 hearing date and facilitate service of       KM        0.30       88.50
           same
04/07/20   Emails with K. McKloskey and S. Macon re draft agenda (.4); revise              DNB       1.20      600.00
           draft agenda (.5); emails with C. Koening re same (.2); emails to
           chambers re same (.1).
04/07/20   Emails w/ KM re draft agenda re 4/13 hearing (.2); corr. w/ DNB re              SEM       1.10      440.00
           same (.2); review docket in connection with same (.5); prepare list of
           matters related to sale for 4/13 hearing agenda (.2)
04/07/20   Correspond with DNB re agenda review and filing deadline (.3); emails           SEM       0.40      160.00
           with DNB and C. Koenig re same (.1)
04/07/20   Draft Notice of Agenda for 4/13                                                 KM        2.70      796.50
04/08/20   Emails to chambers re hearing/agenda (.2); email to C. Koenig re same           DNB       0.50      250.00
           (.1); email to YCST re status of motions (.1); email to UCC re same (.1).
04/08/20   Revise Notice of Agenda for 4/16                                                KM        0.30       88.50
04/09/20   emails with DNB and C Koenig re agenda                                          ERF       0.20      115.00
04/09/20   Multiple further DNB and G Pesce emails re agenda/notices                       ERF       0.30      172.50
04/09/20   Emails with C. Koenig and G. Pesce re agenda (.4); emails with K.               DNB       2.20    1,100.00
           Capuzzi re same (.4); revise draft agenda (.3); emails w chambers re
           agenda timing (.2); emails with G. Pesce and C. Tullson re notice of UCC
           motion (.3); revise amended agenda (.3); emails with G. Pesce re same
           (.2); file amended agenda (.2); email amended agenda to chambers (.1).
04/10/20   Emails with G Pesce, Chambers, DNB re hearing issues                            ERF       0.20      115.00
04/10/20   call with D Brogan re hearing                                                   ERF       0.20      115.00
04/10/20   Multiple emails with C Koenig, DNB, G Pesce re hearing/agenda                   ERF       0.50      287.50
04/10/20   Emails with Chambers and J Hoover/DNB re hearing/agenda                         ERF       0.30      172.50
04/10/20   Review UCC motion to bring challenge (1.5); emails with C. Koenig and           DNB       2.60    1,300.00
           G. Pesce re responses (.2); emails from Court re hearing (.2); emails with
           J. Hoover re same (.2); review UCC notice of adjournment (.2); revise
           amended agenda cancelling hearing (.3); emails with c. Koenig and G.
           Pesce re same (.3).
04/10/20   Begin preparation of Notice of Agenda for 4 27                                  KM        0.50      147.50
                  Case 19-12378-KBO            Doc 1176-1        Filed 07/22/20         Page 6 of 13
                                                     Bayard, P.A.

Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                               June 4, 2020
I.D. 39379-00002 - JRA                                                                                 Invoice 1029038
Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                              Page 5
Date       De scription of Se rvice s                                                     Atty   Hours        Amount
04/10/20   Revise, finalize, file and facilitate service of Second Amended Agenda        KM        0.50        147.50
04/13/20   Emails with DB in Chambers regarding motion to shorten                        ERF       0.10         57.50
04/13/20   Revise draft agenda (.3); emails with C. Koenig re same (.2).                 DNB       0.50        250.00
04/13/20   Draft Notice of Agenda for 4/16                                               KM        0.50        147.50
04/13/20   Finalize, file and facilitate service of Notice of Hearing regarding          KM        0.40        118.00
           Supplement
04/14/20   Review draft agenda                                                           ERF       0.10          57.50
04/14/20   Finalize and file Notice of Agenda for April 16                               KM        0.30          88.50
04/14/20   Update Notice of Agenda for submission to court with links for matter         KM        0.20          59.00
           going forward
04/14/20   Facilitate service of Notice of Agenda for April 16                           KM        0.20          59.00
04/14/20   Revise and finalize agenda (.3); emails re Court Call and hearing             DNB       0.70         350.00
           coverage (.2); correspondence with chambers re agenda (.2)
04/15/20   Emails with C Koenig and DNB re hearing/CNO                                   ERF       0.20         115.00
04/16/20   Emails with DNB/Chambers re hearing                                           ERF       0.10          57.50
04/16/20   Finalize, file and facilitate service of Amended Agenda                       KM        0.40         118.00
04/16/20   Draft Amended Agenda for 4/16 hearing                                         KM        0.20          59.00
04/16/20   Email correspondence with chambers re entry of order and hearing              DNB       0.80         400.00
           cancellation (.3); emails with K&E re same (.2); revise amended agenda
           cancelling hearing (.3).
04/17/20   Review SPA notice filing and DS hearing notice                                ERF       0.10          57.50
04/20/20   Revisions to Notice of Agenda for 4/27 hearing                                KM        0.70         206.50
04/21/20   Revisions to Notice of Agenda for 4/27                                        KM        0.40         118.00
04/21/20   Attend telephonic hearing in Zohar cases.                                     DNB       2.50       1,250.00
04/22/20   Review O Pincus and J Hoover emails re DIP and hearing issues                 ERF       0.20         115.00
04/22/20   Further emails with O Pinkus and G Pesce re financing/hearing issues          ERF       0.20         115.00
04/22/20   Attn to UCC emails to court (.3); emails with C. Koenig and G. Pesce re       DNB       0.50         250.00
           same (.2).
04/22/20   Draft Notice of Agenda for 4/27 hearing                                       KM        0.20          59.00
04/23/20   Emails with Chambers, DNB, G Pesce re agenda/status conference                ERF       0.30         172.50
04/23/20   Discuss teleconference issues with DNB                                        ERF       0.20         115.00
04/23/20   Update calendar regarding fee binder due date for 5/20 hearing                KM        0.10          29.50
04/23/20   Finalize, file and facilitate service of Notice of Agenda for 4/27 hearing    KM        0.40         118.00
04/23/20   Finalize, file and facilitate service of Amended Notice of Agenda             KM        0.30          88.50
04/23/20   Emails with UCC and K&E re draft agenda and emergency motion (.5);            DNB       2.00       1,000.00
           revise agenda re same (.3); emails with Koenig re agenda (.2); finalize
           agenda for filing (.2); in camera status w court re UCC issues (.6);
           correspondence with E. Fay re same (.2).
04/24/20   Emails with G Pesce and DNB re agenda                                         ERF       0.20         115.00
04/24/20   Finalize, file and facilitate service of Amended Agenda                       KM        0.50         147.50
04/24/20   Emails with G. Pesce and C. Koening re cancellation of hearing (.3);          DNB       1.00         500.00
           revise agenda cancelling hearing (.3); email with Chambers re same (.2);
                   Case 19-12378-KBO          Doc 1176-1      Filed 07/22/20        Page 7 of 13
                                                   Bayard, P.A.

 Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                          June 4, 2020
 I.D. 39379-00002 - JRA                                                                            Invoice 1029038
 Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                         Page 6
 Date     De scription of Se rvice s                                                   Atty   Hours       Amount
          finalize agenda for filing (.2).
 04/29/20 Emails with DNB and Chambers re hearing dates                               ERF       0.20        115.00
 04/30/20 Emails with chambers re timing of upcoming motions (.5); emails with G.     DNB       0.90        450.00
          Pesce and C. Koenig re same (.4).
 04/30/20 Further emails with C Koenig/DNB re hearings                                ERF       0.20        115.00

CR         Cash Collateral/DIP Financing
 04/10/20 Emails with DNB, G Pesce re DIP motion                                      ERF       0.20        115.00
 04/10/20 Emails with DNB and C Koenig re dip motion shortening                       ERF       0.20        115.00
 04/11/20 Emails with A. Wirtz and C. Koenig re financing motion (.2); pull orders    DNB       0.50        250.00
          re same (.3).
 04/12/20 Email correspondence with C. Koenig and A. Wirtz re filing of DIP           DNB       0.60        300.00
          supplement (.6).
 04/13/20 Review dip amendment supplement and motion to expedite (.5) emails          ERF       0.70        402.50
          with DNB regarding same (.2)
 04/13/20 Review/finalize DIP supplement and motion to expedite same (.9); emails     DNB       2.00      1,000.00
          with C. Koenig and A. Wirtz re same (.3); e-mails with chambers re
          same (.3); revise draft of notice re hearing on same (.3); emails with
          K&E team re hearing (.2).
 04/13/20 Emails with DNB and ERF er filing of DIP amendment supplement and           SEM       0.10         40.00
          motion to expedite
 04/13/20 Retrieve Order granting motion to shorten and update calendar regarding     KM        0.20         59.00
          dates
 04/13/20 Draft Notice of Hearing Regarding Supplement to Debtors' Motion for         KM        0.20         59.00
          Entry of an Order Authorizing the Debtors to Enter Into the DIP
          Agreement
 04/13/20 Emails to/from Claims Agent regarding service of Supplement                 KM        0.20         59.00
 04/13/20 Finalize and file Motion to Shorten regarding Supplement and upload         KM        0.40        118.00
          proposed order
 04/13/20 Revise and upload order on Motion to Shorten                                KM        0.20         59.00
 04/13/20 Finalize and file Supplemental to Debtors' Motion for Entry of an Order     KM        0.40        118.00
          Authorizing the Debtors to Enter into the DIP Agreement
 04/15/20 Draft CNO to Debtors' Motion for Entry of an Order Authorizing the          KM        0.30         88.50
          Debtors to Enter Into the DIP Amendment
 04/15/20 Email correspondence with E Fay and Kirkland re CNO on DIP Motion           DNB       0.80        400.00
          (.4); email correspondence with court re same (.2); revise same (.2).
 04/16/20 Retrieve Order Authorizing Debtors to Enter into the DIP Agreement and      KM        0.10         29.50
          faciltiate service of same
 04/16/20 File CNO and upload Order Authorizing Debtors to Enter into the DIP         KM        0.50        147.50
          Agreement
 04/16/20 Finalize CNO on DIP for filing.                                             DNB       0.20        100.00
 04/19/20 Email correspondence re stip (.2); review local rules re same (.3).         DNB       0.50        250.00
 04/30/20 Review drafts of Motion to approve accommodation agreement; motion to       DNB       0.90        450.00
                    Case 19-12378-KBO            Doc 1176-1       Filed 07/22/20      Page 8 of 13
                                                      Bayard, P.A.

  Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                           June 4, 2020
  I.D. 39379-00002 - JRA                                                                             Invoice 1029038
  Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                          Page 7
  Date     De scription of Se rvice s                                                      Atty   Hours     Amount
           shorten and motion to seal same.
  04/30/20 E-File Motion to approve accommodation agreement; motion to shorten            DNB       0.70      350.00
           and motion to seal same.

DS         Disclosure Statement
 04/17/20 Draft notice of DS adjournment (.5); email correspondence with K&E re           DNB       1.00      500.00
          same (.3); attend to filing issues with K. McKloskey (.2).

EA2        Other Professional Retention Applications
 04/06/20 Revise COC re GT application (.2); email correspondence re same (.2);           DNB       0.60      300.00
          email w S. Macon and C. McCloskey re finalization and filing of same
          (.2).
 04/06/20 Prepare CoC re Grant Thornton retention application (.5); emails w/ DNB         SEM       0.60      240.00
          re same (.1)
 04/06/20 Coordinate filing of supplemental declaration IFSO Grant Thornton               SEM       0.50      200.00
          retention application (.2); coordinate filing of CoC re same (.2); coordinate
          service of same (.1)
 04/06/20 Finalize and file Certification of Counsel regarding Grant Thornton             KM        0.40      118.00
          retention and upload proposed order
 04/06/20 Emails to/from counsel and claims agent regarding service of                    KM        0.20       59.00
          Supplemental Declaration
 04/06/20 File Supplemental Merriman Declaration in support of Grant Thornton             KM        0.30       88.50
          retention

EC        Lease/Executory Contracts
 04/15/20 Review C Koenig email re lease issue and stipulation re same                    ERF       0.20      115.00

F1            Bayard Fee Application
  04/14/20   Emails with DNB re interim fee apps                                          ERF       0.20      115.00
  04/22/20   Emails with E. Fay re timing of Bayard interim fee application.              DNB       0.30      150.00
  04/23/20   Review/revise exhibit re Bayard Jan -March fee app                           ERF       0.80      460.00
  04/23/20   Begin preparation of Bayard's Third Monthly Fee Application                  KM        0.60      177.00
  04/23/20   Begin preparation of Bayard's Second Interim Fee Application                 KM        0.20       59.00
  04/23/20   Revise exhibits to Bayard fee applications (.9); emails with T. Julien and   DNB       1.50      750.00
             E. fay re same (.3); emails with K. McKloskey re same (.3).
  04/24/20   Review fee apps and emails with DNB re same                                  ERF       0.20      115.00
  04/24/20   Draft Bayard's Third Monthly Fee Application                                 KM        0.70      206.50
  04/24/20   Draft Bayard's Second Interim Fee Application                                KM        0.70      206.50
  04/24/20   Revise Dura monthly fee application (.7); revise Dura interim fee            DNB       2.10    1,050.00
             application (.7); emails with E. Fay re same (.2); emails with S. Macon
             and G. Flasser re same (.3); emails with C. Koenig re budget (.2).
  04/24/20   E-File Bayard interim and monthly fee apps.                                  DNB       0.40      200.00
  04/24/20   Correspond w/ DNB re Dura monthly and interim fee applications (.2);         SEM       2.30      920.00
             review and revise draft Bayard monthly and interim fee applications (1.9);
                   Case 19-12378-KBO          Doc 1176-1      Filed 07/22/20       Page 9 of 13
                                                   Bayard, P.A.

 Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                         June 4, 2020
 I.D. 39379-00002 - JRA                                                                           Invoice 1029038
 Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                        Page 8
 Date     De scription of Se rvice s                                                   Atty   Hours      Amount
          emails w/ GJF and DNB re same (.2)
 04/27/20 Emails with M. Berger and E Fay re fee escrow.                              DNB       0.30       150.00
 04/28/20 Update calendar regarding objection deadline and CNO dates for              KM        0.10        29.50
          Bayard's Second Interim and Third Monthly Fee Applications
 04/29/20 Emails with E. Fay and M. Berger re fee reserve.                            DNB       0.40       200.00

F2          Other Professional Fee Applications
  04/08/20 Emails w/ A. Wirtz and DNB re filing K&E 5th monthly fee application       SEM       0.50       200.00
           (.2); review K&E 5th monthly fee application (.3)
  04/08/20 File and coordinate service of K&E fee application                         SEM       0.40       160.00
  04/08/20 Review fee statement and attend to filing.                                 DNB       0.40       200.00
  04/09/20 Update calendar with objection deadline and CNO date for Kirkland &        KM        0.10        29.50
           Ellis 5th fee application
  04/13/20 E-mails with J. Sarkessian re PPP fee application (.4); emails to K&E      DNB       0.50       250.00
           team re same (.2);
  04/13/20 Draft CNO to Portage's Fifth Fee Application                               KM        0.20        59.00
  04/14/20 Finalize and file CNO to Portage's Fifth Fee Application                   KM        0.30        88.50
  04/14/20 Province CNO (.2); emails with chambers re fee hearing (.2).               DNB       0.40       200.00
  04/15/20 Finalize and file CNO to Jefferies Third Fee Application                   KM        0.20        59.00
  04/15/20 Draft CNO to Jefferies' Third Monthly Fee Application                      KM        0.20        59.00
  04/15/20 Review Jefferies CNO                                                       DNB       0.30       150.00
  04/22/20 File K&E monthly (6th) fee application (.2); coordinate service of same    SEM       0.30       120.00
           (.1)
  04/22/20 Review K&E 6th monthly fee application and prepare same for filing (.3)    SEM       0.30       120.00
  04/22/20 Emails w/ DNB re additional fee apps for filing tonight (4/22) (.2)        SEM       0.20        80.00
  04/22/20 Review K&E interim fee application and prepare same for filing (.3)        SEM       0.30       120.00
  04/22/20 Multiple correspondence with S. Macon and A. Wirtz re fee application      DNB       1.90       950.00
           filings (.7); review K&E monthly (.4); review K&E interim, PC interim,
           and PPP interim (.8).
  04/22/20 Update calendar with objection deadline and CNO dates for Portage Point    KM        0.10        29.50
           Sixth Monthly Fee Application
  04/23/20 Update calendar regarding objection deadline and CNO dates for Kirkland    KM        0.10        29.50
           & Ellis 6th monthly and 2nd interim fee applications, Prime Clerk 2nd
           Interim and Portage Point Partners' 2nd Interim fee applications
  04/27/20 Review COC and order on Bingham fees (.4); emails with G. Pesce re         DNB       0.80       400.00
           same (.2); emails with J. Gentile re same (.2).
  04/30/20 Finalize and file CNO to Kirkland & Ellis' Fifth Fee Application           KM        0.20        59.00

PL        Plan
 04/29/20 Review exclusivity motion and emails with DNB re same                       ERF       0.30       172.50
 04/29/20 E-File exclusivity motion.                                                  DNB       0.20       100.00
 04/29/20 Emails with G. Pesche and C. Koenig re exclusivity motion (.3); review      DNB       0.70       350.00
          and finalize same (.4).
                   Case 19-12378-KBO           Doc 1176-1       Filed 07/22/20       Page 10 of 13
                                                     Bayard, P.A.

  Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                           June 4, 2020
  I.D. 39379-00002 - JRA                                                                             Invoice 1029038
  Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                          Page 9
  Date     De scription of Se rvice s                                               Atty        Hours       Amount
  04/30/20 Update calendar regarding objection deadline and CNO dates to Motion to KM             0.10        29.50
           Extend to File a Plan

SA         Use, Sale or Lease of Property
 04/06/20 Emails with J Schanne re sale hearing (.2); emails with Koenig re same          DNB     0.40        200.00
          (.2)
 04/06/20 review J Schanne and DNB emails re sale hearings/ objections                    ERF     0.20        115.00
 04/17/20 Finalize, file and facilitate service of Notice of Adjournment of Sale Motion   KM      0.40        118.00
 04/17/20 Finalize, file and facilitate service of Notice of Asset Purchase               KM      0.50        147.50
          Agreement
 04/17/20 Review notice of APA and finalize same for filing.                              DNB     0.50        250.00
 04/18/20 Further emails with DNB re sale issues                                          ERF     0.20        115.00
 04/18/20 Email correspondence with E. Fay and C. Koenig re sale status (.3); call        DNB     0.80        400.00
          with C. Koenig to discuss same (.5).
 04/20/20 Emails with C. Koenig re sale status.                                           DNB     0.30        150.00
 04/20/20 emails with DNB and C Koenig re sale hearing                                    ERF     0.20        115.00
 04/29/20 Emails with DNB and C Koenig re sale notice                                     ERF     0.50        287.50
 04/30/20 Review sale notice and APA (.5), emails with C Koenig and Prime Clerk           ERF     0.60        345.00
          re filed version of same (.1)

TR         Trustee Reporting/Schedules
 04/20/20 File and serve Monthly Operating Report                                 KM              0.30         88.50
 04/20/20 Emaisl w/ A. Wirtz re March MOR (.1); review (.1) and coordinate filing SEM             0.30        120.00
          (.1) of same
                                                                      Total Fe e s                       $37,758.00
                    Case 19-12378-KBO         Doc 1176-1      Filed 07/22/20        Page 11 of 13
                                                    Bayard, P.A.

  Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                           June 4, 2020
  I.D. 39379-00002 - JRA                                                                             Invoice 1029038
  Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                         Page 10



                                           Fe e Re cap by Activity Code
                                                                                       Hours      Rate     Amount
AP    Litigation/Adversary Proceedings
     Brogan, Daniel N                                                                    4.00 $500.00       2,000.00
     Fay, Erin R.                                                                        3.30 $575.00       1,897.50
     McCloskey, Kristin                                                                  0.70 $295.00         206.50
                                                                         Subtotal        8.00              $4,104.00
CA    Case Administration
     Fay, Erin R.                                                                        0.80 $575.00        460.00
     McCloskey, Kristin                                                                  0.90 $295.00        265.50
                                                                         Subtotal        1.70               $725.50
CH    Court Hearings
     Brogan, Daniel N                                                                   18.50   $500.00     9,250.00
     Fay, Erin R.                                                                        3.80   $575.00     2,185.00
     Macon, Sophie Elizabeth                                                             2.60   $400.00     1,040.00
     McCloskey, Kristin                                                                 10.40   $295.00     3,068.00
                                                                         Subtotal       35.30             $15,543.00
CR    Cash Collateral/DIP Financing
     Brogan, Daniel N                                                                    6.20   $500.00     3,100.00
     Fay, Erin R.                                                                        1.10   $575.00       632.50
     Macon, Sophie Elizabeth                                                             0.10   $400.00        40.00
     McCloskey, Kristin                                                                  2.50   $295.00       737.50
                                                                         Subtotal        9.90              $4,510.00
DS    Disclosure Statement
     Brogan, Daniel N                                                                    1.00 $500.00        500.00
                                                                         Subtotal        1.00               $500.00
EA2 Other Professional Retention Applications
     Brogan, Daniel N                                                                    0.60 $500.00        300.00
     Macon, Sophie Elizabeth                                                             1.10 $400.00        440.00
     McCloskey, Kristin                                                                  0.90 $295.00        265.50
                                                                         Subtotal        2.60              $1,005.50
EC    Lease/Executory Contracts
     Fay, Erin R.                                                                        0.20 $575.00        115.00
                                                                         Subtotal        0.20               $115.00
                  Case 19-12378-KBO          Doc 1176-1      Filed 07/22/20        Page 12 of 13
                                                   Bayard, P.A.

 Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                          June 4, 2020
 I.D. 39379-00002 - JRA                                                                            Invoice 1029038
 Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                        Page 11
F1   Bayard Fee Application
     Brogan, Daniel N                                                                   5.00   $500.00      2,500.00
     Fay, Erin R.                                                                       1.20   $575.00        690.00
     Macon, Sophie Elizabeth                                                            2.30   $400.00        920.00
     McCloskey, Kristin                                                                 2.30   $295.00        678.50
                                                                        Subtotal       10.80               $4,788.50
F2   Other Professional Fee Applications
     Brogan, Daniel N                                                                   4.30 $500.00        2,150.00
     Macon, Sophie Elizabeth                                                            2.00 $400.00          800.00
     McCloskey, Kristin                                                                 1.40 $295.00          413.00
                                                                        Subtotal        7.70               $3,363.00
PL   Plan
     Brogan, Daniel N                                                                   0.90 $500.00         450.00
     Fay, Erin R.                                                                       0.30 $575.00         172.50
     McCloskey, Kristin                                                                 0.10 $295.00          29.50
                                                                        Subtotal        1.30                $652.00
SA   Use, Sale or Lease of Property
     Brogan, Daniel N                                                                   2.00 $500.00        1,000.00
     Fay, Erin R.                                                                       1.70 $575.00          977.50
     McCloskey, Kristin                                                                 0.90 $295.00          265.50
                                                                        Subtotal        4.60               $2,243.00
TR   Trustee Reporting/Schedules
     Macon, Sophie Elizabeth                                                            0.30 $400.00         120.00
     McCloskey, Kristin                                                                 0.30 $295.00          88.50
                                                                        Subtotal        0.60                $208.50
                                                                         Totals        83.70             $37,758.00

                                                 Disburse me nts
            Disburse me nt De scription                                                                    Amount
            Print Images                                                                                    131.10
            Postage                                                                                          16.90
            Pacer Document Downloads                                                                         14.10
            CourtCall Charges                                                                                38.25
                                                               Total Disburse me nts                       $200.35
                     Case 19-12378-KBO          Doc 1176-1     Filed 07/22/20       Page 13 of 13
                                                      Bayard, P.A.

 Dura Automotive Systems, LLC, et al. (Debtors in US Bankrupt                                           June 4, 2020
 I.D. 39379-00002 - JRA                                                                             Invoice 1029038
 Re: Debtor (Related DE case - In re Zohar III, Corp., et al., Case #18-10512(KBO))                         Page 12

                                        Monthly Summary of Profe ssional Fe e s
                                                                     Rate /Hour           Hours           Amount
 Erin R. Fay                            Director                          575.00           12.40          7,130.00
 Sophie Elizabeth Macon                 Associate                         400.00            8.40          3,360.00
 Daniel N Brogan                        Associate                         500.00           42.50         21,250.00
 Kristin McCloskey                      Paralegal                         295.00           20.40          6,018.00
                                                                           Totals          83.70        37,758.00

                                               Monthly Summary of Fe e s
April                                                                                     Hours           Amount
        Litigation/Adversary Proceedings                                                    8.00          4,104.00
        Case Administration                                                                 1.70            725.50
        Court Hearings                                                                     35.30         15,543.00
        Cash Collateral/DIP Financing                                                       9.90          4,510.00
        Disclosure Statement                                                                1.00            500.00
        Other Professional Retention Applications                                           2.60          1,005.50
        Lease/Executory Contracts                                                           0.20            115.00
        Bayard Fee Application                                                             10.80          4,788.50
        Other Professional Fee Applications                                                 7.70          3,363.00
        Plan                                                                                1.30            652.00
        Use, Sale or Lease of Property                                                      4.60          2,243.00
        Trustee Reporting/Schedules                                                         0.60            208.50
                                                                           Totals          83.70       $37,758.00


                                           Disburse me nt Summary by Month
March
              CourtCall Charges                                                                              38.25
                                             Total for March                   $38.25
April
              Print Images                                                                                  131.10
              Postage                                                                                        16.90
              Pacer Document Downloads                                                                       14.10
                                             Total for April                  $162.10
                                             Total Disburse me nts         $200.35
